  Case 14-22624         Doc 56     Filed 04/03/19 Entered 04/03/19 11:23:58              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-22624
         Vicki M Hughes

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/18/2014.

         2) The plan was confirmed on 09/02/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/01/2016, 05/08/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/15/2019.

         6) Number of months from filing to last payment: 55.

         7) Number of months case was pending: 58.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,175.00.

         10) Amount of unsecured claims discharged without payment: $23,481.32.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-22624       Doc 56       Filed 04/03/19 Entered 04/03/19 11:23:58                     Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor              $17,054.35
       Less amount refunded to debtor                             $1.08

NET RECEIPTS:                                                                                  $17,053.27


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $4,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $757.13
    Other                                                                   $32.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,789.13

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
AMERICAS FINANCIAL CHOICE       Unsecured           0.00           NA              NA            0.00       0.00
CERASTES LLC                    Unsecured      1,000.00       1,041.70        1,041.70        104.17        0.00
Chasmccarthy                    Unsecured      2,860.00            NA              NA            0.00       0.00
CONTRACT CALLERS                Unsecured         196.00           NA              NA            0.00       0.00
COOK COUNTY STATES ATTORNEY     Unsecured         270.00           NA              NA            0.00       0.00
CPS/MAIL                        Unsecured           0.00           NA              NA            0.00       0.00
CREDIT PROTECTION ASSOC         Unsecured           0.00           NA              NA            0.00       0.00
Diversified Consulta            Unsecured         157.00           NA              NA            0.00       0.00
EOS CCA                         Unsecured         424.00           NA              NA            0.00       0.00
GINNYS                          Unsecured         225.00        225.55          225.55          22.56       0.00
ILLINOIS BELL TELEPHONE CO      Unsecured         222.00        222.39          222.39          22.24       0.00
MONTEREY FINANCIAL SVC          Unsecured      1,647.00            NA              NA            0.00       0.00
NCO FINANCIAL SYSTEMS           Unsecured         284.00           NA              NA            0.00       0.00
NCO FINANCIAL SYSTEMS           Unsecured         149.00           NA              NA            0.00       0.00
PAYDAY LOAN STORE               Unsecured            NA         215.46          215.46          21.55       0.00
PAYDAY LOAN STORE               Unsecured      1,400.00       1,295.06        1,295.06        129.51        0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured         292.00        586.60          586.60          58.66       0.00
QUANTUM3 GROUP LLC              Unsecured         421.00        421.49          421.49          42.15       0.00
QUANTUM3 GROUP LLC              Unsecured         312.00        312.36          312.36          31.24       0.00
REGIONAL ACCEPTANCE CORP        Secured       10,000.00     17,078.64        10,000.00     10,000.00     887.09
REGIONAL ACCEPTANCE CORP        Unsecured      6,924.00            NA         7,078.64        707.86        0.00
ST IL TOLLWAY AUTHORITY         Unsecured         300.00           NA              NA            0.00       0.00
Stellar Rec                     Unsecured         300.00           NA              NA            0.00       0.00
TCF NATIONAL BANK               Unsecured      4,500.00            NA              NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC       Unsecured            NA       1,933.85        1,933.85        193.38        0.00
T-MOBILE/T-MOBILE USA INC       Unsecured            NA         156.86          156.86          15.69       0.00
T-MOBILE/T-MOBILE USA INC       Unsecured            NA         280.41          280.41          28.04       0.00
USA ONE NATIONAL CREDIT UNION   Unsecured           1.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-22624         Doc 56      Filed 04/03/19 Entered 04/03/19 11:23:58                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $10,000.00         $10,000.00           $887.09
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $10,000.00         $10,000.00           $887.09

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $13,770.37          $1,377.05              $0.00


Disbursements:

         Expenses of Administration                             $4,789.13
         Disbursements to Creditors                            $12,264.14

TOTAL DISBURSEMENTS :                                                                      $17,053.27


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
